Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
Applicant contends:

    PNG
    media_image1.png
    573
    719
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Applicant’s specification states in pertinent part:
[0135] Based on whether the wearer is verified by authentication module 1704, operation module 1706 may cause the wearable apparatus to operate in an unrestricted mode, if the wearer is verified, or in a restricted mode if the wearer is not verified. If the wearer is not authenticated, operation module 1706 may restrict at least one data capturing function, for example, image or audio capture functions. In another embodiment, restricted mode may include causing data capturing functions to occur less frequently than in an unrestricted mode. In another embodiment, data capture functions performed by the one or more sensors may be prevented while the wearable apparatus is operating in a restricted mode. The restricted mode may further include restricting at least one data access function. For example, an unauthenticated wearer may be prevented from accessing data associated with an authenticated wearer that is stored on the wearable device. Such prevention may include not providing to the wearer information (e.g., names, addresses, e-mail addresses, phone numbers, etc.) related to individuals met by the unauthenticated wearer, even if such individuals are recognized by apparatus 110.


MPEP 2111 states in part, During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. 
The amendments state operation mode, wherein, during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device:
Dellinger states:
[0279] In some embodiments, while the camera application is in the restricted session (634), the camera application is enabled to present one or more images generated by the camera application while in the restricted session (636), and the camera application is disabled from presenting any images in the camera application that were not generated while in the restricted session (638). While camera application 143 is in a restricted session, images and videos captured during the restricted session may be viewed in the interface for camera application 143 (e.g., in camera roll image viewer interface 5042), whereas images and videos captured outside of the restricted session (e.g., captured while device 100 is unlocked) may not be viewed.
Examiner assert Dellinger teaches wherein, during operation in the restricted operation mode, the at least one processor is programmed to prevent the user from accessing data associated with an authenticated user of the wearable device, in [279] because the user in Dellinger is unable to access photos that were taken in the “unlocked” states. Examiner notes the claims only require the data be associated with an authenticated user and the difference between not allowing access to “any” data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 10-13, 15--20, 22, 24-28, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki (2014/0071041), hereinafter, Fujimaki further in view of Dellinger et al (2013/0191911) hereinafter, Dellinger




In regards to claim 1 Fujumaki teaches, (Original) a wearable device for authenticating an identity of a wearer, the wearable device comprising (abstract): 

    PNG
    media_image2.png
    795
    607
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    527
    737
    media_image3.png
    Greyscale

a wearable housing configured to be worn by the wearer (fig. 1 (20)); 
at least one sensor in the housing (fig. 1 (61) camera), the at least one sensor being configured to generate an output indicative of at least one aspect of an environment of the wearer [0039]; and
 at least one processor programmed to (fig. 2 140)): 
alternatively operate in an unrestricted operation mode and a restricted operation mode [0091-0093] [0082-0092];;

    PNG
    media_image4.png
    549
    718
    media_image4.png
    Greyscale

 detect, based on the output generated by the at least one sensor, whether the wearer of the housing is authenticated with the wearable device;(fig. 6 (s112-s120)) and 
operate in the unrestricted operation mode after the at least one processor detects that the wearer of the housing is authenticated with the wearable device (fig. 6 (s120) [0057-0064).
Fujimaki fails to teach wherein, during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device. 
However, Dellinger teaches wherein during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device. (fig. 6b (step 638) [0279]) Dellinger

[0279] In some embodiments, while the camera application is in the restricted session (634), the camera application is enabled to present one or more images generated by the camera application while in the restricted session (636), and the camera application is disabled from presenting any images in the camera application that were not generated while in the restricted session (638). While camera application 143 is in a restricted session, images and videos captured during the restricted session may be viewed in the interface for camera application 143 (e.g., in camera roll image viewer interface 5042), whereas images and videos captured outside of the restricted session (e.g., captured while device 100 is unlocked) may not be viewed.

It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device as taught by Dellinger in order to provide personal information only to authorized users. 



In regards to claim 18, Funjimaki teaches (Original) a system for authenticating an identity of a wearer of a wearable device, the system comprising: at least one processor programmed to (abstract): 
analyze authentication information captured by at least one sensor included in the wearable device; (fig. 1 (61) camera), [0082-0092];
determine, based on the authentication information, whether the wearer of the wearable device is authenticated with the wearable device (fig. 6 (s112-s120)); and 
operate in an unrestricted operation mode after the at least one processor determines that the wearer is authenticated with the wearable device (fig. 6 (s120)).
	Funjiimaki fails to teach alternatively operate in an unrestricted operation mode and a restricted operation mode, wherein, during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device:
	However, Dellinger teaches alternatively operate in an unrestricted operation mode and a restricted operation mode, wherein, during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device: (fig. 6b (step 638) [0279]) Dellinger
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device as taught by Dellinger in order to provide personal information only to authorized users.
	

In regards to claim 30, Funjimaki teaches method for authenticating an identity of a wearer of a wearable device, the method comprising: 
 analyzing, via at least one processor included in the wearable device, authentication information captured by at least one sensor included in the wearable device (fig. 1 (61) camera) (fig. 2 (10)) [0082-0092]; 
determining, based on the authentication information, whether the wearer of the wearable device is authenticated with the wearable device (fig. 6 (s112-s120));; and 
operating in an unrestricted operation mode after the at least one processor determines that the wearer is authenticated with the wearable device (fig. 6 (s120))..
	Funjiimaki fails to teach alternatively operate in an unrestricted operation mode and a restricted operation mode, wherein, during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device:
	However, Dellinger teaches alternatively operate in an unrestricted operation mode and a restricted operation mode, wherein, during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device: (fig. 6b (step 638) [0279]) Dellinger
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein during operation in the restricted operation mode, the at least one processor is programmed to prevent the wearer from accessing data associated with an authenticated user of the wearable device as taught by Dellinger in order to provide personal information only to authorized users.

In regards to claim 2, Funjimaki teaches wearable device of claim 1, wherein the at least one processor is further configured to operate in the restricted operation mode after the at least one processor detects that the wearer of the housing is not authenticated with the wearable device.[0090, 0093] When below threshold security is kept Funjimaki

In regards to claim 4, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one image sensor configured to capture images (fig. 1 (61 camera)). Funjimaki
In regards to claim 5, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one microphone configured to capture audio [146] “The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.” Funjimaki


1.	In regards to claim 10, Fujimaki fails to expressly state, (Original) the wearable device of claim 1, wherein the at least one processor is further configured to restrict at least one data access function during operation in the restricted operation mode.
	However, Dellinger teaches wherein the at least one processor is further configured to restrict at least one data access function during operation in the restricted operation mode. (fig. 6b (638)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein the at least one processor is further configured to restrict at least one data access function during operation in the restricted operation mode as taught by Dellinger in order to provide added functionality with security.

2.	In regards to claim 11, Fujimaki in view of Dellinger (Original) The wearable device of claim 10, wherein the at least one data access function includes providing access to data associated with a profile of an authenticated user of the wearable device, and the at least one processor is further configured to: prevent the wearer from accessing the data associated with the profile during operation in the restricted operation mode; and permit the wearer to access the data associated with the profile during operation in the unrestricted operation mode.(fig. 6b (camera application profile) 638) [0279] [0279] In some embodiments, while the camera application is in the restricted session (634), the camera application is enabled to present one or more images generated by the camera application while in the restricted session (636), and the camera application is disabled from presenting any images in the camera application that were not generated while in the restricted session (638). While camera application 143 is in a restricted session, images and videos captured during the restricted session may be viewed in the interface for camera application 143 (e.g., in camera roll image viewer interface 5042), whereas images and videos captured outside of the restricted session (e.g., captured while device 100 is unlocked) may not be viewed. Dellinger


In regards to claim 12, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of a plurality of images captured by the at least one image sensor.(fig. 6 s102-s116) start of camera [0044] images Funjimaki
In regards to claim 13, Funjimaki teaches wearable device of claim 11, wherein the analysis includes identifying a predetermined hand gesture to detect whether the wearer is authenticated with the wearable device. [0051] FIG. 3 is an explanatory diagram for explaining a gesture for authentication and track data. The "gesture for authentication" means a "motion of the user" (fig. 3 hand gesture). Funjimaki
In regards to claim 15, Funjimaki teaches wearable device of claim 1, wherein the at least one sensor includes at least one microphone, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of audio captured by the at least one microphone. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.” Funjimaki
In regards to claim 16, Funjimaki teaches (Original) The wearable device of claim 15, wherein the analysis of the audio captured by the at least one microphone includes detecting a password in the captured audio. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.” Funjimaki
In regards to claim 17, Funjimaki teaches wearable device of claim 15, wherein the analysis of the audio captured by the at least one microphone includes recognizing a voice in the captured audio. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.” Funjimaki
In regards to claim 19, Funjimaki teaches system of claim 18, wherein the authentication information includes at least one of biometric information, a gesture, a typed password, or a spoken password. “[0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance.” Funjimaki
In regards to claim 20, Funjimaki teaches system of claim 19, wherein the biometric information includes at least one of a fingerprint of the user, a voice of the user, or a face of the user. [0146] The authentication processing unit determines whether a password input from a microphone or the like by sound matches a word registered in advance. Funjimaki
In regards to claim 22, Funjimaki teaches system of claim 19, wherein determining whether the wearer of the wearable device is authenticated comprises comparing the gesture with a predefined gesture stored in a memory of the wearable device [0051, 0089-0090] compares with prestored tracks of gesture). Funjimaki
In regards to claim  24, Funjimaki teaches system of claim 19, wherein the user is authenticated based on at least two of the biometric information, the gesture, and the spoken password [145-146] (fig. 6 s118) password after gesture. Funjimaki
In regards to claim 25, Funjimaki teaches system of claim 18, wherein the at least one programming device is further programmed to: receive, from the wearer, input indicating a level of security associated with the wearable device. [145-147] (fig. 6 s118) password after gesture as “additional conditions can be set” Funjimaki
In regards to claim 26, Funjimaki teaches system of claim 25, wherein the level of security includes a set of information required to authenticate the wearer. [145-146] (fig. 6 s118) password after gesture as “additional conditions can be set” Funjimaki
In regards to claim 27, Funjimaki teaches system of claim 26, wherein the information required to authenticate the wearer includes at least one of biometric information, a gesture, a typed password, or a spoken password. [145-146] (fig. 6 s118) spoken password. Funjimaki
In regards to claim 28, Funjimaki teaches system of claim 26, wherein the level of security is associated with a functionality of the wearable device. [145-147] (fig. 6 s118) Funjimaki




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki and Dellinger in view of Wexler et al (2016/0028947) hereinafter, Wexler. 

In regards to claim 3, Fujimaki and Dellinger fails to teach(Original) the wearable device of claim 1, wherein the housing is configured for attachment to an article of clothing.
	However, Wexler teaches wherein the housing is configured for attachment to an article of clothing.(abstract) (fig. 1a-1d) [0036-0043]

    PNG
    media_image5.png
    806
    586
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    519
    757
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein the housing is configured for attachment to an article of clothing as taught by Wexler in order to provide flexibility to user that do not wear glasses [0039-0041]. 
	
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki and Dellinger in view of Kang et al (2017/0104861) hereinafter, Kang. 

In regards to claim 6, Fujimaki fails to teach (Original) the wearable device of claim 1, wherein the at least one processor is further configured to restrict at least one data capturing function during operation in the restricted operation mode.
	However, Kang teaches wherein the at least one processor is further configured to restrict at least one data capturing function during operation in the restricted operation mode. (fig. 10 (try again in 60 seconds) (fig. 4 (405)). 

    PNG
    media_image7.png
    520
    587
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include  wherein the at least one processor is further configured to restrict at least one data capturing function during operation in the restricted operation mode as taught Kang in order to provided added security. 

In regards to claim 7, Funjimaki and Dellinger in view of Kang teaches wearable device of claim 6, wherein the at least one sensor includes at least one image sensor, the at least one data capturing function includes image capturing, and the at least one processor is further configured to capture images less frequently during operation in the restricted operation mode than during operation in the unrestricted operation mode (fig. 10 (try again in 60 seconds vs normal use of camera)) Kang.

In regards to claim 8, Funjimaki and Dellinger in view of Kang teaches wearable device of claim 6, wherein the at least one sensor includes at least one microphone, the at least one data capturing function includes audio capturing, and the at least one processor is further configured to capture audio less frequently during operation in the restricted operation mode than during operation in the unrestricted operation mode. (fig. 10 (try again in 60 seconds) Kang in view of [145-147 Funjimaki being restricted from input provides less inputs. 

In regards to claim 9, Funjimaki and Dellinger in view of Kang teaches see rational of claim 6 (Original) the wearable device of claim 1, wherein the at least one processor is further configured to prevent at least one data capturing function during operation in the restricted operation mode. (fig. 10 (try again in 60 seconds vs normal use of camera)) Kang.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki and Dellinger in view of Rider et al (2016/0178906) hereinafter, Rider 

In regards 14, Fujimaki and Dellinger (Original) The wearable device of claim 1, wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of at least a part of a face of the wearer depicted in at least one image captured by the at least one image sensor.
	However, Rider teaches wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of at least a part of a face of the wearer depicted in at least one image captured by the at least one image sensor. [0025-0027, 0067] (fig. 3b (350, 360)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fujimaki to further include wherein the at least one sensor includes at least one image sensor, and the at least one processor is further configured to detect whether the wearer of the housing is authenticated with the wearable device based on analysis of at least a part of a face of the wearer depicted in at least one image captured by the at least one image sensor as taught by Rider through simple substitution of authentication means and the results would have been predictable. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki and Dellinger in view of Petrou (2013/0069787) hereinafter, Petrou 

In regards to claim 29, Fujimaki fails to expressly teach (Original) the system of claim 18, wherein the at least one programming device is further programmed to: operate in a restricted operation mode after a period of device inactivity.
However, Petrou teaches wherein the at least one programming device is further programmed to: operate in a restricted operation mode after a period of device inactivity.[0021]. 
	It would have been obvious to one of ordinay skill in the art to modify the teachings of Fujimaki to further include wherein the at least one programming device is further programmed to: operate in a restricted operation mode after a period of device inactivity as taught by Petrou to add security and convenience for the user so they don’t have to remember to lock.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki and Dellinger in view of Bhow (2014/0090039) hereinafter, Bhow 

In regards to claim 21, Fujimaki and Dellinger fails to teach (Original) the system of claim 20, wherein determining whether the wearer of the wearable device is authenticated comprises comparing biometric information captured by the at least one sensor with biometric information stored in a memory of the wearable device.
However, Bhow teaches wherein determining whether the wearer of the wearable device is authenticated comprises comparing biometric information captured by the at least one sensor with biometric information stored in a memory of the wearable device. [0050]. 
It would have been obvious to one or ordinary skill in the art to modify the teachings of Fujimaki to further include wherein determining whether the wearer of the wearable device is authenticated comprises comparing biometric information captured by the at least one sensor with biometric information stored in a memory of the wearable device as taught by Bhow in order to provide simple substitution of one authentication means for another and the results would have been predictable. 

In regards to claim 23, see rational of claim 21, Fujimaki and Dellinger in view of Bhow teaches (Original) The system of claim 19, wherein determining whether the wearer of the wearable device is authenticated comprises comparing the spoken password with audio data stored in a memory of the wearable device. [0050].Bhow.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694